Citation Nr: 1009732	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 10, 
2001, for the award of service connection for posttraumatic 
stress disorder.

2.  Entitlement to an initial evaluation in excess of 
50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to April 
1968 and from June 1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and July 2005 rating decisions of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2005 rating decision, the 
RO granted service connection for posttraumatic stress 
disorder, effective November 1, 2001.  It assigned a 
noncompensable evaluation pending a VA examination.  In the 
July 2005 rating decision, the RO assigned a 50 percent 
evaluation and determined that the appropriate effective date 
for the award of service connection for posttraumatic stress 
disorder was October 10, 2001.  The Veteran appealed both the 
evaluation and the effective date assigned.

In September 2008, the Board denied an effective date earlier 
than October 10, 2001, for the award of service connection 
for posttraumatic stress disorder and remanded the claim for 
entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder for additional development.  
The Veteran appealed the Board's denial of the earlier 
effective date to the United States Court of Appeals for 
Veterans Claims (Court).  

In June 2009, the Veteran and the Secretary of VA filed a 
joint motion to vacate the part of the Board's decision that 
denied an effective date earlier than October 10, 2001, for 
the award of service connection for posttraumatic stress 
disorder determining that the Board had failed to consider 
the provisions of 38 C.F.R. § 3.156(c) (2009) and explain 
whether it was applicable to the Veteran's claim.  That same 
month, the Court granted the motion.  The case has been 
returned to the Board for further appellate review. 

The issue of entitlement to an initial evaluation in excess 
of 50 percent for posttraumatic stress disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 1995, the Veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for posttraumatic stress disorder.

2.  In a March 1995 letter, VA wrote to the Veteran 
requesting a description of the specific traumatic 
incident(s) which produced the posttraumatic stress disorder.  
The Veteran did not respond to the March 1995 letter.

3.  In a July 1995 rating decision, the RO denied service 
connection for posttraumatic stress disorder.  In denying the 
claim, the RO noted that there was no evidence of an award or 
decoration evidencing combat.  It specifically noted the 
Veteran's failure to respond to its March 1995 letter and the 
lack of information to verify the Veteran's inservice 
stressors.  The Veteran was notified of this determination in 
July 1995, including his appeal rights.  He did not appeal 
the decision, and it is final.  

4.  On October 10, 2001, the Veteran filed an application to 
reopen the claim for service connection for posttraumatic 
stress disorder.  The claim was initially denied, but 
eventually the RO reopened the claim based on evidence 
received from United States Armed Forces Service Center for 
the Research of Unit Records (USASCRUR) establishing an in-
service stressor and granted service connection for 
posttraumatic stress disorder, effective October 10, 2001.  

5.  The provisions of 38 C.F.R. § 3.156(c) (2009) do not 
apply to the Veteran's claim.

6.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for 
posttraumatic stress disorder between July 1995 and October 
2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 10, 
2001, for the award of service connection for posttraumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.156(c), 
3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned 
during the appeal, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the claimant.  VA did not 
obtain any additional evidence in connection with the claim 
for an earlier effective date; however, such was not 
necessary.  Specifically, oftentimes with earlier-effective-
date claims, the evidence necessary to determine whether an 
earlier effective date is warranted is already in the claims 
file.  That is the situation with this case.  VA also did not 
provide the Veteran with an examination in connection with 
the claim (VA provided the Veteran with an examination in 
connection with the claim for service connection).  This 
issue would not warrant an examination as it does not meet 
the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A)-(C) (2009).  In sum, there is no evidence of 
any VA error in assisting the appellant that reasonably 
affects the fairness of this adjudication.
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  Hence, the 
case is ready for adjudication.  



II.  Analysis

The Veteran's claim for entitlement to an earlier effective 
date for the award of service connection stems from the 
rating decision that granted him entitlement to service 
connection for posttraumatic stress disorder and assigned an 
effective date of October 10, 2001.  The Veteran contends he 
may be entitled to an earlier effective date going back to 
when he filed his initial claim for service connection for 
posttraumatic stress disorder in 1995 by applying the 
provisions of 38 C.F.R. § 3.156(c).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection based on a reopened claim will be the 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400.

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states 
that at any time after VA issues a decision on a claim, it 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include 
service records that are related to a claimed in-service 
event, but that such records do not apply when VA could not 
have obtained the records because they did not exist or 
because the claimant failed to provide sufficient information 
for VA to identify and obtain the records.  Id. at (c)(2).  

Establishing entitlement to service connection for 
posttraumatic stress disorder requires (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

For background purposes, in January 1995, the Veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, seeking service connection for 
posttraumatic stress disorder.  When asked if he had received 
any treatment in service for this disability and to provide 
the applicable dates, the Veteran wrote to see the service 
treatment records.  The Veteran's three DD Forms 214 do not 
show the Veteran received an award or decoration evidencing 
combat.

In a March 1995 letter, VA wrote the Veteran requesting a 
"complete[,] detailed description of the specific traumatic 
incident(s) which produced the stress that resulted in your 
claimed post-traumatic stress disorder, including dates and 
place[(s)] the incident(s) occurred, and the unit (Division, 
Regiment, Battalion, Company) to which you were assigned or 
attached at the time."  It requested the information as soon 
as possible, preferably within 60 days, and noted that 
failure to submit it within 60 days "may result in a 
disallowance of the claim."  The Veteran did not respond to 
the March 1995 letter.

In July 1995, the Veteran underwent a VA psychiatric 
examination.  As to "[e]vents in the war zone," the 
examiner listed head injury, left leg injured on three, 
separate occasions, and saw a lot of "people (friends) 
killed."  The examiner diagnosed the Veteran with 
posttraumatic stress disorder.

In the July 1995 rating decision, the RO denied service 
connection for posttraumatic stress disorder.  In denying the 
claim, the RO stated that there was no evidence of an award 
or decoration evidencing combat.  It noted the stressors the 
Veteran had reported at the July 1995 VA examination and that 
no specific information was provided.  It further noted the 
Veteran's failure to respond to its March 1995 letter and 
that the available service treatment records did not provide 
verification of the incidents the Veteran identified at the 
July 1995 VA examination.  The Veteran was notified of this 
determination in July 1995 and of his appeal rights, and he 
did not appeal the decision.  The decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

The Board notes that neither the March 1995 letter nor the 
July 1995 notification of the rating decision were returned 
as undeliverable.  Thus, the Veteran is presumed to have 
received both documents.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).

On October 10, 2001, the Veteran filed an application to 
reopen the claim for service connection for posttraumatic 
stress disorder.  In a May 2002 statement, the Veteran stated 
that he was stationed in Vietnam from 1963 to 1964.  He 
stated he was assigned to "Tonsanute" during the Tet 
Offensive from July 1963 to September 22, 1964.  He described 
being in constant fear of his life and that three of his 
friends were killed.  He provided the last names of these 
three men.  In a December 2002 statement, the Veteran stated 
he was in Tonsanute, Vietnam, from July 1967 to April 1968 
and he provided the full names of the three people who were 
killed in Vietnam.  

The RO sent off the Veteran's information to USASCRUR.  In 
August 2004, USASCRUR stated that the three men the Veteran 
had listed were all killed in action but that none of them 
"were members of [the Veteran]'s Vietnam unit of 
assignment."  USASCRUR noted that the "Chronology of Enemy 
Attacks Against Air Force Operating Bases" in Vietnam showed 
that the Veteran's unit received incoming mortar and rocket 
assaults with additional attacks in February 1968 and March 
1968.  This was the stressor that the RO determined had been 
established for purposes of awarding service connection for 
posttraumatic stress disorder.

As stated above, the parties in the joint motion determined 
that the Board had failed to consider whether the provisions 
of 38 C.F.R. § 3.156(c) were applicable to the Veteran's 
claim, which could possibly provide him with an earlier 
effective date for the award of service connection for 
posttraumatic stress disorder.  

The Board has reviewed the record in its entirety, the 
provisions of 38 C.F.R. § 3.156(c), and the part of the 
Federal Register that addressed why changes were being made 
to the provisions of § 3.156(c) and concludes that the 
provisions of § 3.156(c) do not apply to the Veteran's claim.  
The reasons follow.

The regulation states, in part: 

Paragraph (c)(1) of this section does not 
apply to records that VA could not have 
obtained when it decided the claim . . . 
because the claimant failed to provide 
sufficient information for VA to identify 
and obtain the records from the respective 
service department, the Joint Services 
Records Research Center [(now U.S. Army 
and Joint Services Records Research 
Center)], or from any other official 
source.  

(Emphasis added.)  

Thus, VA specifically excluded factual circumstances such as 
those in this case.  At the time of the July 1995 denial, VA 
had explicitly requested from the Veteran "detailed" 
information regarding his stressor(s) and explained what that 
detailed information entailed.  See March 16, 1995, letter.  
The Veteran did not provide any specific information for VA 
to attempt to verify the Veteran's stressor(s) either in 
response to the March 1995 letter or at the July 1995 VA 
examination.  Additionally, in the July 1995 rating decision, 
the RO explicitly informed the Veteran that there was 
insufficient information for VA to verify the Veteran's 
stressors and that the service treatment records did not 
substantiate his allegations of injuries while engaging in 
combat.  The Board notes that the Veteran was given a copy of 
the July 1995 rating decision, and thus he was put on notice 
as to the specific evidence that was lacking in his case.  
The Board concludes that at the time of the July 1995 rating 
decision, the Veteran "failed to provide sufficient 
information for VA to identify and obtain the records" that 
would have verified a stressor.  Therefore, the provisions of 
38 C.F.R. § 3.156(c) do not apply to the Veteran's claim.

This determination is supported by the discussion in the 
Federal Register.  There, VA stated, in part:

We propose in § 3.156(c)(2) to limit the 
application of this rule by stating that 
it "does not apply to records that VA 
could not have obtained when it decided 
the claim because the records did not 
exist when VA decided the claim, or the 
claimant failed to provide VA sufficient 
information for VA to identify and obtain 
the records from the respective service 
department, the Center for Research of 
Unit Records, or from any other official 
source."  Reconsideration based upon 
service department records would not be 
available in cases where the claimant did 
not provide information that would have 
enabled VA or another federal agency to 
identify and search for relevant records.  
This limitation would allow VA to 
reconsider decisions and retroactively 
evaluate disability in a fair manner, on 
the basis that a claimant should not be 
harmed by an administrative deficiency of 
the government, but limited by the extent 
to which the claimant has cooperated with 
VA's efforts to obtain these records. 

70 Fed. Reg. 35388, 35389 (June 20, 2005) (Italics, bold and 
underline added).  

Again, the fact pattern described by VA as to under what 
circumstances the provisions of 38 C.F.R. § 3.156(c) do not 
apply is the fact pattern in this case-at the time of the 
prior denial, the Veteran had failed to provide information 
that would have enabled VA to search for relevant records.  
What makes the facts in this case so strong is that the 
Veteran was specifically informed that VA needed detailed 
information both in the March 1995 letter and the July 1995 
decision.  At that time, he had an opportunity to submit the 
more detailed information, and he did not.  (The Board notes 
that the stressor upon which service connection for 
posttraumatic stress disorder has been awarded is different 
from those the Veteran described at the July 1995 VA 
examination.)  

In sum, VA has made a specific determination that these 
provisions do not apply in factual circumstances such as the 
ones in this case, and the Board cannot and will not apply 
them to the Veteran's claim.  38 C.F.R. § 3.156(c)(2).

Because the Board finds that the provisions of 38 C.F.R. 
§ 3.156(c) do not apply to the Veteran's claim, it concludes 
that an effective date earlier than October 10, 2001, for the 
award of service connection for posttraumatic stress disorder 
is legally precluded.  The reasons for this determination 
follow.

The July 1995 rating decision is final, as the Veteran did 
not appeal it.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  The next time the Veteran 
submitted an application to reopen the claim for service 
connection for posttraumatic stress disorder was on October 
10, 2001.  It was following this submission that VA found new 
and material evidence had been submitted, reopened the claim, 
and awarded service connection for posttraumatic stress 
disorder, effective October 10, 2001.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to October 10, 2001, for the 
award of service connection for posttraumatic stress 
disorder.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C.A. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record 
between July 1995 and October 2001 to see if the Veteran 
filed a claim, an informal claim, or expressed a written 
intent to file a claim for service connection for 
posttraumatic stress disorder and finds nothing in the record 
to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 
(2009).  During that time, the Veteran was addressing claims 
involving disabilities other than posttraumatic stress 
disorder (hearing loss, lipomas, and Agent Orange exposure).  

The Board notes that at the time the Veteran submitted his 
application to reopen in October 2001, he had been seen by VA 
and diagnosed with posttraumatic stress disorder.  See 
September 2001 VA treatment records.  This does not assist 
the Veteran in obtaining an earlier effective date.  The 
application of the provisions of 38 C.F.R. § 3.157(b) (2009) 
would not apply, as such regulation applies only to a 
distinct group of claims where service connection has already 
been established for the relevant disability.  See LaLonde v. 
West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  In 
September 2001, service connection for posttraumatic stress 
disorder had not been established.  

For the reasons stated above, an effective date earlier than 
October 10, 2001, for the award of service connection for 
posttraumatic stress disorder cannot be granted, as there is 
nothing in the record to provide a basis to award an earlier 
effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in case where law, as opposed to facts, is 
dispositive, claim should be denied or appeal terminated 
because of the absence of legal merit or lack of entitlement 
under the law).


ORDER

An effective date earlier than October 10, 2001, for the 
award of service connection for posttraumatic stress disorder 
is denied.


REMAND

In the September 2008 decision, the Board remanded the claim 
for entitlement to an initial evaluation in excess of 
50 percent for posttraumatic stress disorder to obtain a 
current VA examination to determine the level impairment, 
including occupational impairment, caused by posttraumatic 
stress disorder.

The record reflects that in May 2009, QTC Medical Services 
informed the Veteran that he was scheduled for a psychiatric 
examination on June 2, 2009.  The Veteran did not appear for 
the examination, which is documented in the claims file.  In 
July 2009, the RO issued a supplemental statement of the case 
informing the Veteran of his failure to report for the 
examination.  It continued the 50 percent evaluation for 
posttraumatic stress disorder.  

On July 14, 2009, the Veteran called VA.  A VA Form 119, 
Report of Contact, shows that the Veteran stated he had 
called his representative the week prior to the examination 
to make travel arrangements for the examination and that his 
representative was unable to accommodate him because it was 
"too far."  The Veteran stated he called QTC and requested 
that it reschedule the examination.  He stated he was 
informed that the examination would be rescheduled, and he 
would be contacted.  The Veteran stated that no one ever 
contacted him and when he called QTC, it indicated that no 
examination had been rescheduled.  The Veteran requested that 
an examination be rescheduled.  

In July 2009, QTC Medical Services informed the Veteran that 
he was scheduled for a psychiatric examination on August 8, 
2009.  The record reflects that the Veteran did not appear 
for the examination.  In August 2009, the RO issued a 
supplemental statement of the case informing the Veteran of 
his failure to report for the examination.  It continued the 
50 percent evaluation for posttraumatic stress disorder.  

In November 2009, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he requested that the 
examination be rescheduled.  He stated that due to the 
medications he was on, he was unable to drive.  He added 
someone had driven him to the examination and that they had 
trouble finding the place and he showed up late for the 
examination, and the examiner informed him he did not have 
time to see the Veteran.

Under VA regulations, it is incumbent upon the claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2009).

The Board will review the facts in this situation in the 
light most favorable to the Veteran and find that he has 
established good cause for his failure to report to two VA 
examinations.  However, it must be noted that the RO issued 
the supplemental statement of the case in August 2009, which 
put the Veteran on notice that he had failed to appear for 
the examination.  The Veteran waited more than two months to 
express a willingness to report for another examination and 
an explanation as to why the August 2009 examination was not 
conducted.  Nevertheless, the Board will remand this claim 
for a final chance for the Veteran to appear for the VA 
psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's relevant documented medical 
history and assertions.  All necessary 
tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all findings 
made available by the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning scale 
score that represents the level of 
impairment due to the Veteran's 
psychiatric disability, and an explanation 
of what the score means.  The examiner 
should also comment on degree of 
industrial/occupational and social 
impairment produced solely by the service-
connected posttraumatic stress disorder, 
if possible.

2.  The Veteran is notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  (The RO 
has done this for both the June and August 
2009 VA psychiatric examinations.)

3.  Thereafter, the Veteran's claim for 
entitlement to an initial evaluation in 
excess of 50 percent for posttraumatic 
stress disorder should again be 
considered.  If the claim is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


